Citation Nr: 0619969	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  04-35 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Gregory J. Spadea, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from March 1965 to January 
1968. 
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim, and 
he perfected an appeal of that determination. 
 
The veteran testified at a Travel Board hearing in September 
2005 before the undersigned Veterans Law Judge.  A transcript 
of the hearing testimony is associated with the claims file.

Correspondence in the file appears to indicate that the 
veteran is raising a claim of entitlement to service 
connection for substance abuse on a secondary basis.  As this 
matter has not been adjudicated by the RO, it is referred for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

At the hearing, the veteran related that he served as an 
electrician aboard the mine sweeper, USS Pluck.  The primary 
stressors he claims are, the stress of serving aboard a mine 
sweeper, and that on an unspecified number of occasions, the 
ship received hostile fire from land-based enemy forces while 
sweeping for mines near the shore.  The veteran related that 
he was stationed at a rear area of the ship called the 
fantail when the ship was fired upon.  He also related that 
the ship sometimes stopped, boarded, and searched trollers, 
which resulted in the taking of enemy prisoners of war.  No 
fire fights occurred during these boardings and searches.

The veteran's personnel records reflect that the USS Pluck 
entered hostile zones which rendered the veteran entitled to 
hostile fire pay for the following periods: September 9, 1966 
to September 21, 1966; October 5, 1966 to November 14, 1966; 
and, the months December 1966 and January 1967.  These are 
sufficiently definite and narrow for the U. S. Army and Joint 
Services Records Research Center (JSRRC) to conduct a search 
for confirming documentation.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson/Hartman, 19 Vet. App. 473 (2006), which held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
veteran was provided with notice of what type of information 
and evidence was needed to substantiate his claim for service 
connection, but he was not provided with notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability on appeal, should service 
connection be allowed.  This procedural deficiency can be 
corrected while the appeal is on remand by issuance of a 
corrective notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that informs the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded, and also includes 
an explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.

Ongoing medical records regarding treatment for all 
conditions on appeal should also be obtained and 
associated with the claims file.  38 U.S.C.A. § 5103A(c) 
(West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the 
claims(s) on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 
supra.

2.  The RO should obtain the names and 
addresses of all medical care providers who 
treated the veteran for PTSD.  After 
securing the necessary release, the RO 
should obtain these records and associate 
them with the claims file.  The RO should 
also obtain any VA treatment records not 
already associated with the claims file.

3.  After the above is complete, the RO 
should ask the JSRRC to search for ship 
logs and other documents related to the 
operational activity of the USS Pluck (MSO 
464) related to Market Time Patrols in the 
waters of Vietnam for the following 
periods: September 1966 to October 1966; 
November 1966 to December 1966; and January 
1967 to February 1967.

4.  After completing any additional 
development deemed necessary, the RO should 
again review the record.  If any benefit 
sought on appeal remains denied, the 
appellant and representative, if any, 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


